Detailed action
The following is a non-final office action in response to applicant’s amendment filed on 01/29/2021 for response of the office action mailed on 11/05/2020. Independent Claims 1, 20, 25, 30 are amended. Claims 2-15 were previously cancelled. Claims 35-38 are currently cancelled. Claims 39-42 are currently added. Therefore, claims 1, 16-34 and 39-42 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

  Continued Examination Under 37 CFR 1.114 (3rd RCE)

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/29/2021 has been  entered.

Claim Objections
Claims 19, 24, 29 and  34 are objected to because of the following informalities: 
Claim 19 in line 2, “ a transmission“ should be replaced by “the transmission”.
24, 29, 34 in line 3, “ a transmission“ should be replaced by “the transmission”.
              Appropriate correction is required.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 16, 19 - 21, 24-26, 29 – 31,  34 and 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Kowalski et al. (2018/0027576, provisional application (62/365,187) filed on 07/21/2016), Kowalski hereinafter, in view of Rico Alvarino et al (2017/0332370), Rico  hereinafter, further in view of Sano et al. (2019/0191443), Sano hereinafter.

Re. claims 1 and 25,  Kowalski teaches  a method performed by a terminal (Fig.1 102/ Fig. 8, 802) in a wireless communication system (abstract and Fig. 1 to Fig. 5) and a terminal (Fig.1 102/ Fig. 8, 802) in a wireless communication system, the terminal comprising: a transceiver (Fig.8 , 858/820); and at least one processor (Fig. 8, 824)  configured to: wherein the information for configuring the terminal to monitor for the pre-emption indication includes a radio network temporary identifier (RNTI) for monitoring for the pre-emption indication (Fig.1-3 & ¶0015 - receive an ultra-reliable low latency communication (URLLC) transmission that overrides a downlink (DL) schedule or interferes on an uplink (UL) transmission with an enhanced mobile broadband (eMBB) transmission …. ¶0019 - receive eMBB services may be indicated in a configuration message where time, frequency and spatial resources are potentially used for URLLC transmission or reception.¶0016 - Configuration to .. receive URLLC services may be indicated in a configuration message where time, frequency and spatial resources are potentially used for URLLC transmission or reception. ¶0034 - an eMBB transmission may be punctured with a signal with a flag indicating a URLLC signal.¶0036 - The target UE for URLLC .. may monitor time/frequency/space resources for the URLLC signal.  Upon identifying the URLLC signal via the flag (e.g., the target UE receives the signal and decodes the URLLC message), the target UE may attempt descrambling with a UE specific ID.  This UE specific ID may be a Cell Radio Network Temporary Identifier (C-RNTI) or some new RNTI.¶0074 – ..UE 102 for which the pre-empted or punctured signal is the target recipient.. UE 102 monitors time/frequency/space resources for the pre-empting URLLC signal and/or the pre-empted eMBB resources.  On identifying the URLLC signal via the flag … … UE-specific ID may be a C-RNTI or some new RNTI, which may be denoted as URLLC-RNTI.),  monitor, from the base station via the transceiver (Fig.8 , 858/820), the pre- emption indication based on the information for configuring the terminal to monitor for the pre-emption indication and the RNTI for monitoring for the pre-emption indication (Fig.1 & ¶0016 - receive URLLC services may be indicated in a configuration message where time, frequency and spatial resources are potentially used for URLLC transmission or reception. That is, wireless device obtains URLLC services by listening (monitoring) to configuration message as indicated by serving cell (BS/eNB).  Also, See ¶0018-¶0021. ¶0034 - an eMBB transmission may be punctured with a signal with a flag indicating a URLLC signal. That is, wireless device (capable of eMBB services which is delay tolerant) is preempted with a signal,   flagged as an indication of URLLC signal to make resources available for delay intolerant (or low latency) wireless devices (URLLC capable).¶0036-The target UE for URLLC .. may monitor time/frequency/space resources for the URLLC signal.  Upon identifying the URLLC signal via the flag (e.g., the target UE receives the signal and decodes the URLLC message), the target UE may attempt descrambling with a UE specific ID.  This UE specific ID may be a Cell Radio Network Temporary Identifier (C-RNTI) or some new RNTI. That is, wireless device monitors time/frequency/space resources for the URLLC signal, in other words, wireless device is configured to (or capable of) listening to URLLC signal. Once, URLLC signal is identified  by the wireless device by decoding the flag (URLLC message), the UE specific ID is descrambled by the wireless device, the UE specific ID may be a Cell Radio Network Temporary Identifier (C-RNTI) or some new RNTI. The aforesaid disclosures,  made by Kowalski,  are evidently quite similar to the inventive concept as claimed by the  instant application at least in ¶0060, where, it recites, “In a case of dedicated signaling, the indication 150 can be addressed to UE's cell-radio network temporary identifier(C-RNTI)……… in a case of broadcast signaling, the indication 150 can be addressed to a new RNTI (e.g., skip-RNTI).  The UEs which have been scheduled UL packet (and/or UL packet (e.g., eMBB) which has low priority compared to other packets (e.g., URLLC)) may only monitor indication 150 addressed to skip-RNTI”,  further,  in ¶0114, “The purpose of the indication is to inform some UEs (e.g., one or more UEs with eMBB service) that a certain amount of resources in a time slot are pre-empted …. if the resources are assigned to a UE for URLLC service “, clearly, contrary to applicant’s remarks at least in pages 9-10,  submitted as of 10/14/2020), wherein the pre-emption indication includes information indicating an orthogonal frequency division multiplexing (OFDM) symbol for identifying a resource  (¶0070 - pre-empting URLLC signal and/or the pre-empted eMBB resources may be indicated via a specific sequence of bits.  This would require that the downlink signal, which may be an Orthogonal Frequency Division Multiplexing (OFDM) signal, ..  This sequence of bits may occur in a specific field at the beginning (e.g., pre-amble) or elsewhere in the URLLC transmission (e.g., midamble or postamble)…. Also, see ¶0074), and the resource is used for a transmission of an ultra-reliable and low latency communication (URLLC) data (¶0074 - UE 102 for which the pre-empted or punctured signal is the target recipient.., the target UE 102 monitors time/frequency/space resources for the pre-empting URLLC signal …On identifying the URLLC signal via the flag (e.g., the UE 102 receives the flag signal and decodes the URLLC message), the target UE 102 may attempt unscrambling with a UE-specific ID.  The UE-specific ID may be a C-RNTI or some new RNTI, which may be denoted as URLLC-RNTI, (i.e., an identifier, which is specific to URLLC UE to decode URLLC message)); 

    PNG
    media_image2.png
    586
    821
    media_image2.png
    Greyscale

explicitly teach receive, from the base station via the transceiver, a radio resource control (RRC) message including information for configuring the terminal to monitor for a pre-emption indication,
However, in the analogous art,  Rico explicitly discloses receive, from the base station via the transceiver, a radio resource control (RRC) message including information for configuring the terminal to monitor for a pre-emption indication (Fig.1/Fig. 15 & ¶0108 -  BS can configure via broadcast signaling (e.g., via system information block (SIB) or semi-static signaling (e.g., radio resource control (RRC) signaling) a set of different parameters values associated with different types of signals and different numbers of punctured symbols…. for each punctured subframe, the BS can configure/broadcast the corresponding value to be used for based on the number of punctured symbols) .
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Zhang’s invention of transmitting/receiving of URLLC data overriding DL/UL scheduling of eMBB data to  include Rico’s invention of a system and  a method for handling uplink reference signal (e.g., sounding reference signal (SRS)) interruption due to carrier switching, because it provides additional improvement for multi-access technologies such as 5G NR and LTE   (Abstract / ¶0004, Rico).
Yet, Kowalski and Rico do not expressly teach receive, from a base station via the transceiver, information scheduling for a transmission of a channel state information reference signal (CSI-RS) to the terminal, and identify that no transmission of the CSI-RS is intended for the terminal in the resource indicated by the pre-emption indication.
However, in the analogous art,  Sano explicitly discloses receive, from a base station via the transceiver, information scheduling for a transmission of a channel state information reference signal (CSI-RS) to the terminal (Fig.1 / Fig.5-7 & ¶0041 - mobile station UE that receives the CSI-RS may transmit channel state information (CSI) in order to transmit quality measurement information to the base station.), and identify that no transmission of the CSI-RS is intended for the terminal in the resource indicated by the pre-emption indication (¶0022 - When second data (e.g., URLLC data) to be transmitted in accordance with a second transmission scheme (for example, URLLC) are generated during transmission of first data (e.g., eMBB data) to be transmitted in accordance with a first transmission scheme (for example, eMBB), the radio communication apparatus functioning as the transmitter punctures a portion in which a predetermined signal (e.g., CSI-RS is considered as low importance for eMBB) is transmitted in a resource allocated for transmission of the first data (e.g., eMBB data), transmits the first data (e.g., eMBB data) in an unpunctured portion, and transmits the second data (e.g., URLLC data) in the punctured portion. ….the predetermined signal to be punctured may be a signal with low importance for the first transmission scheme. Fig.1-3 & ¶0052 - a reference signal for quality measurement (CSI-RS) may be classified (BRI: identified) as signals which may be punctured.  ..when a portion of a reference signal for quality measurement (CSI-RS) is punctured, …. Thus these signals may be considered to have low importance for eMBB. That is, resource allocated for a predetermined signal having low importance, such as, CSI-RS, a reference signal for quality measurement for eMBB, may be identified (classified) to be punctured/pre-empted, when URLLC (Which is identified as urgency data for low latency requirement), to be transmitted in the resource intended for CSI-RS).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Zhang’s invention of transmitting/receiving of URLLC data ’s invention of a system and  a method for handling uplink reference signal (e.g., sounding reference signal (SRS)) interruption due to carrier switching to include Sano’ invention of a radio communication apparatus and a radio communication method in a radio communication system, because it provides a mechanism in reducing interference between transmission of data of high urgency with low latency requirement (e.g., URLLC data) with transmission of other low urgency with latency tolerant data (e.g., eMBB data along with a few other signaling data). (¶0001/¶0006-¶0009, Sano)

Re. claims 16 and 26, Kowalski, Rico and Sano teach claims 1 and 25 respectively.
Kowalski further teaches wherein receiving the information for configuring the terminal to monitor for the pre-emption indication comprises: receiving, from the base station, information indicating a resource for receiving the pre-emption indication.(Fig.1 & ¶0016 - receive URLLC services may be indicated in a configuration message where time, frequency and spatial resources are potentially used for URLLC transmission or reception. ¶0034 - an eMBB transmission may be punctured with a signal with a flag indicating a URLLC signal.¶0036 - The target UE for URLLC .. may monitor time/frequency/space resources for the URLLC signal.  Upon identifying the URLLC signal via the flag (e.g., the target UE receives the signal and decodes the URLLC message), the target UE may attempt descrambling with a UE specific ID.  This UE specific ID may be a Cell Radio Network Temporary Identifier (C-RNTI) or some new RNTI. ¶0070 - pre-empting URLLC signal and/or the pre-empted eMBB resources may be indicated via a specific sequence of bits.)
Re. claims 19 and 29, Kowalski, Rico and Sano teach claims 1 and 25 respectively.
Yet, Kowalski and  Rico do not expressly teach wherein the transmission of the CSI-RS to the terminal on the resource is interrupted for a transmission of the URLLC data to another terminal.
explicitly discloses wherein the transmission of the CSI-RS to the terminal on the resource is interrupted for a transmission of the URLLC data to another terminal.( ¶0022 - When second data (e.g., URLLC data) to be transmitted in accordance with a second transmission scheme (for example, URLLC) are generated during transmission of first data (e.g., eMBB data) to be transmitted in accordance with a first transmission scheme (for example, eMBB), the radio communication apparatus functioning as the transmitter punctures a portion in which a predetermined signal (e.g., CSI-RS is considered as low importance for eMBB) is transmitted in a resource allocated for transmission of the first data (e.g., eMBB data), transmits the first data (e.g., eMBB data) in an unpunctured portion, and transmits the second data (e.g., URLLC data) in the punctured portion. ….the predetermined signal to be punctured may be a signal with low importance for the first transmission scheme. Fig.1-3 & ¶0052 - a reference signal for quality measurement (CSI-RS) may be classified (BRI: identified) as signals which may be punctured.  ..when a portion of a reference signal for quality measurement (CSI-RS) is punctured, …. Thus these signals may be considered to have low importance for eMBB. That is, resource allocated for a predetermined signal having low importance, such as, CSI-RS, a reference signal for quality measurement for eMBB, may be identified (classified) to be punctured/pre-empted, when URLLC (Which is identified as urgency data for low latency requirement), to be transmitted in the resource intended for CSI-RS).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Zhang’s invention of transmitting/receiving of URLLC data overriding DL/UL scheduling of eMBB data and  Rico’s invention of a system and  a method for handling 

Re. claims 20 and 30, Kowalski teaches  a method of a base station (Fig.1 160/ Fig. 7, 760) in a wireless communication system (abstract and Fig. 1 to Fig. 5)  and  a base station (Fig.1 160/ Fig. 7, 760)  in a wireless communication system (Fig.1), the base station comprising: a transceiver (Fig. 7, 776); and at least one processor (Fig. 7, 703)  configured to: wherein the information for configuring the terminal to monitor for the pre-emption indication includes radio network temporary identifier (RNTI) for monitoring for the pre-emption indication (Fig.1-3 & ¶0020 - transmit .. an URLLC transmission that overrides a DL schedule or interferes on a UL transmission with an eMBB transmission or a MMTC transmission. ¶0019 – receive (i.e., by UE)  eMBB services may be indicated in a configuration message where time, frequency and spatial resources are potentially used for URLLC transmission or reception. ¶0016 - Configuration to .. receive URLLC services may be indicated in a configuration message where time, frequency and spatial resources are potentially used for URLLC transmission or reception. ¶0034 - an eMBB transmission may be punctured with a signal with a flag indicating a URLLC signal.¶0036 - The target UE for URLLC .. may monitor time/frequency/space resources for the URLLC signal.  Upon identifying the URLLC signal via the flag (e.g., the target UE receives the signal and decodes the URLLC message), the target UE may attempt descrambling with a UE specific ID.  This UE specific ID may be a Cell Radio Network Temporary Identifier (C-RNTI) or some new RNTI. ¶0067 - an eMBB transmission may be punctured by a signal with a flag indicating a URLLC signal.¶0074 – ..UE 102 for which the pre-empted or punctured signal is the target recipient.. UE 102 monitors time/frequency/space resources for the pre-empting URLLC signal and/or the pre-empted eMBB resources.  On identifying the URLLC signal via the flag … … UE-specific ID may be a C-RNTI or some new RNTI, which may be denoted as URLLC-RNTI), transmit, to the terminal (Fig.8)  via the transceiver (Fig. 7, 776), the pre-emption indication based on the information for configuring the terminal to monitor for the pre- emption indication and the RNTI for monitoring for the pre-emption indication (Fig.1 & ¶0016 - receive URLLC services may be indicated in a configuration message where time, frequency and spatial resources are potentially used for URLLC transmission or reception. That is, wireless device obtains URLLC services by listening (monitoring) to configuration message as indicated by serving cell (BS/eNB).  Also, See ¶0018-¶0021. ¶0034 - an eMBB transmission may be punctured with a signal with a flag indicating a URLLC signal. That is, wireless device (capable of eMBB services which is delay tolerant) is preempted with a signal,   flagged as an indication of URLLC signal to make resources available for delay intolerant (or low latency) wireless devices (URLLC capable).¶0036-The target UE for URLLC .. may monitor time/frequency/space resources for the URLLC signal.  Upon identifying the URLLC signal via the flag (e.g., the target UE receives the signal and decodes the URLLC message), the target UE may attempt descrambling with a UE specific ID.  This UE specific ID may be a Cell Radio Network Temporary Identifier (C-RNTI) or some new RNTI. That is, wireless device monitors time/frequency/space resources for the URLLC signal, in other words, wireless device is configured to (or capable of) listening to URLLC signal. Once, URLLC signal is identified  by the wireless device by decoding the flag (URLLC message), the UE specific ID is descrambled by the wireless device, the UE specific ID may be a Cell Radio Network Temporary Identifier (C-RNTI) or some new RNTI. The aforesaid disclosures,  made by Kowalski,  are evidently quite similar to the inventive concept as claimed by the  instant application at least in ¶0060, where, it recites, “In a case of dedicated signaling, the indication 150 can be addressed to UE's cell-radio network temporary identifier(C-RNTI)……… in a case of broadcast signaling, the indication 150 can be addressed to a new RNTI (e.g., skip-RNTI).  The UEs which have been scheduled UL packet (and/or UL packet (e.g., eMBB) which has low priority compared to other packets (e.g., URLLC)) may only monitor indication 150 addressed to skip-RNTI”, further, in ¶0114, “The purpose of the indication is to inform some UEs (e.g., one or more UEs with eMBB service) that a certain amount of resources in a time slot are pre-empted …. if the resources are assigned to a UE for URLLC service “, clearly, contrary to applicant’s remarks at least in pages 9-10,  submitted as of 10/14/2020), wherein the pre-emption indication includes information indicating an orthogonal frequency division multiplexing (OFDM) symbol for identifying a resource (¶0070 - pre-empting URLLC signal and/or the pre-empted eMBB resources may be indicated via a specific sequence of bits.  This would require that the downlink signal, which may be an Orthogonal Frequency Division Multiplexing (OFDM) signal, ..  This sequence of bits may occur in a specific field at the beginning (e.g., pre-amble) or elsewhere in the URLLC transmission (e.g., midamble or postamble)), and the resource is used for a transmission of an ultra-reliable and low latency communication (URLLC) data (¶0074 - UE 102 for which the pre-empted or punctured signal is the target recipient.., the target UE 102 monitors time/frequency/space resources for the pre-empting URLLC signal …On identifying the URLLC signal via the flag (e.g., the UE 102 receives the flag signal and decodes the URLLC message), the target UE 102 may attempt unscrambling with a UE-specific ID.  The UE-specific ID may be a C-RNTI or some new RNTI, which may be denoted as URLLC-RNTI, (i.e., an identifier, which is specific to URLLC UE to decode URLLC message)); 
Yet, Kowalski does not explicitly teach transmit, to the terminal via the transceiver, a radio resource control (RRC) message including information for configuring the terminal to 5Appl. No.: 15/660,203 Response dated: January 8, 2020 Reply to final Office Action of: October 9, 2019monitor for a pre-emption indication.
However, in the analogous art, Rico explicitly discloses transmit, to the terminal via the transceiver, a radio resource control (RRC) message including information for configuring the terminal to 5Appl. No.: 15/660,203 Response dated: January 8, 2020 Reply to final Office Action of: October 9, 2019monitor for a pre-emption indication. (Fig.1/Fig. 15 & ¶0108 -  BS can configure via broadcast signaling (e.g., via system information block (SIB) or semi-static signaling (e.g., radio resource control (RRC) signaling) a set of different parameters values associated with different types of signals and different numbers of punctured symbols…. for each punctured subframe, the BS can configure/broadcast the corresponding value to be used for based on the number of punctured symbols).
’s invention of a system and  a method for handling uplink reference signal (e.g., sounding reference signal (SRS)) interruption due to carrier switching, because it provides additional improvement for multi-access technologies such as 5G NR and LTE   (Abstract / ¶0004, Rico).
Yet, Zhang and Rico do not expressly teach transmit, to a terminal via the transceiver, information for scheduling a transmission of a channel state information reference signal (CSI-RS) to the terminal,  and identify that no transmission of the CSI-RS is intended for the terminal in the resource indicated by the pre-emption indication.
However, in the analogous art,  Sano explicitly discloses transmit, to a terminal via the transceiver, information for scheduling a transmission of a channel state information reference signal (CSI-RS) to the terminal (Fig.1 / Fig.5-7 & ¶0041 - mobile station UE that receives the CSI-RS may transmit channel state information (CSI) in order to transmit quality measurement information to the base station.), and identify that no transmission of the CSI-RS is intended for the terminal in the resource indicated by the pre-emption indication (¶0022 - When second data (e.g., URLLC data) to be transmitted in accordance with a second transmission scheme (for example, URLLC) are generated during transmission of first data (e.g., eMBB data) to be transmitted in accordance with a first transmission scheme (for example, eMBB), the radio communication apparatus functioning as the transmitter punctures a portion in which a predetermined signal (e.g., CSI-RS is considered as low importance for eMBB) is transmitted in a resource allocated for transmission of the first data (e.g., eMBB data), transmits the first data (e.g., eMBB data) in an unpunctured portion, and transmits the second data (e.g., URLLC data) in the punctured portion. ….the predetermined signal to be punctured may be a signal with low importance for the first transmission scheme. Fig.1-3 & ¶0052 - a reference signal for quality measurement (CSI-RS) may be classified (BRI: identified) as signals which may be punctured.  ..when a portion of a reference signal for quality measurement (CSI-RS) is punctured, …. Thus these signals may be considered to have low importance for eMBB. That is, resource allocated for a predetermined signal having low importance, such as, CSI-RS, a reference signal for quality measurement for eMBB, may be identified (classified) to be punctured/pre-empted, when URLLC (Which is identified as urgency data for low latency requirement), to be transmitted in the resource intended for CSI-RS).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Zhang’s invention of transmitting/receiving of URLLC data overriding DL/UL scheduling of eMBB data and  Rico’s invention of a system and  a method for handling uplink reference signal (e.g., sounding reference signal (SRS)) interruption due to carrier switching to include Sano’ invention of a radio communication apparatus and a radio communication method in a radio communication system, because it provides a mechanism in reducing interference between transmission of data of high urgency with low latency requirement (e.g., URLLC data) with transmission of other low urgency with latency tolerant data (e.g., eMBB data along with a few other signaling data). (¶0001/¶0006-¶0009, Sano)

Re. claims 21 and 31, Kowalski, Rico and Sano teach claims 20 and 30 respectively .
Kowalski further teaches wherein transmitting the information for configuring the terminal to monitor for the pre-emption indication further comprises: transmitting, to the terminal, information indicating a resource for receiving the pre-emption indication. (Fig.1 & ¶0016 - receive URLLC services may be indicated in a configuration message where time, frequency and spatial resources are potentially used for URLLC transmission or reception. ¶0034 - an eMBB transmission may be punctured with a signal with a flag indicating a URLLC signal.¶0036 - The target UE for URLLC .. may monitor time/frequency/space resources for the URLLC signal.  Upon identifying the URLLC signal via the flag (e.g., the target UE receives the signal and decodes the URLLC message), the target UE may attempt descrambling with a UE specific ID.  This UE specific ID may be a Cell Radio Network Temporary Identifier (C-RNTI) or some new RNTI. ¶0070 - pre-empting URLLC signal and/or the pre-empted eMBB resources may be indicated via a specific sequence of bits.)

Re. claims 24 and 34, Kowalski, Rico and Sano teach claims 20 and 30 respectively.
Yet, Kowalski and Rico do not expressly teach wherein the transmission of the CSI-RS to the terminal on the resource is interrupted for a transmission of the URLLC data to another terminal.
However, in the analogous art,  Sano explicitly discloses wherein the transmission of the CSI-RS to the terminal on the resource is interrupted for a transmission of the URLLC data to another terminal. (¶0022 - When second data (e.g., URLLC data) to be transmitted in accordance with a second transmission scheme (for example, URLLC) are generated during transmission of first data (e.g., eMBB data) to be transmitted in accordance with a first transmission scheme (for example, eMBB), the radio communication apparatus functioning as the transmitter punctures a portion in which a predetermined signal (e.g., CSI-RS is considered as low importance for eMBB) is transmitted in a resource allocated for transmission of the first data (e.g., eMBB data), transmits the first data (e.g., eMBB data) in an unpunctured portion, and transmits the second data (e.g., URLLC data) in the punctured portion. ….the predetermined signal to be punctured may be a signal with low importance for the first transmission scheme. Fig.1-3 & ¶0052 - a reference signal for quality measurement (CSI-RS) may be classified (BRI: identified) as signals which may be punctured.  ..when a portion of a reference signal for quality measurement (CSI-RS) is punctured, …. Thus these signals may be considered to have low importance for eMBB. That is, resource allocated for a predetermined signal having low importance, such as, CSI-RS, a reference signal for quality measurement for eMBB, may be identified (classified) to be punctured/pre-empted, when URLLC (Which is identified as urgency data for low latency requirement), to be transmitted in the resource intended for CSI-RS).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Zhang’s invention of transmitting/receiving of URLLC data overriding DL/UL scheduling of eMBB data and  Rico’s invention of a system and  a method for handling uplink reference signal (e.g., sounding reference signal (SRS)) interruption due to carrier switching to include Sano’ invention of a radio communication apparatus and a radio communication method in a radio communication system, because it provides a mechanism in reducing interference between transmission of data of high urgency with low latency requirement (e.g., URLLC data) with transmission of other low urgency with latency tolerant data (e.g., eMBB data along with a few other signaling data). (¶0001/¶0006-¶0009, Sano)



Re. claims 39 and 41, Kowalski, Rico and Sano teach claims 1 and 25 respectively.
Yet, Kowalski and  Rico do not expressly teach receiving, from the base station, the CSI-RS on a resource determined based on the information for scheduling the transmission of the CSI-RS except the resource indicated by the pre-emption indication.
However, in the analogous art,  Sano explicitly discloses receiving, from the base station, the CSI-RS on a resource determined based on the information for scheduling the transmission of the CSI-RS except the resource indicated by the pre-emption indication. (Fig.1 / Fig.5-7 & ¶0041 - mobile station UE that receives the CSI-RS may transmit channel state information (CSI) in order to transmit quality measurement information to the base station. ¶0022 - When second data (e.g., URLLC data) to be transmitted in accordance with a second transmission scheme (for example, URLLC) are generated during transmission of first data (e.g., eMBB data) to be transmitted in accordance with a first transmission scheme (for example, eMBB), the radio communication apparatus functioning as the transmitter punctures a portion in which a predetermined signal (e.g., CSI-RS is considered as low importance for eMBB) is transmitted in a resource allocated for transmission of the first data (e.g., eMBB data), transmits the first data (e.g., eMBB data) in an unpunctured portion, and transmits the second data (e.g., URLLC data) in the punctured portion. ….the predetermined signal to be punctured may be a signal with low importance for the first transmission scheme. Fig.1-3 & ¶0052 - a reference signal for quality measurement (CSI-RS) may be classified (BRI: identified) as signals which may be punctured.  ..when a portion of a reference signal for quality measurement (CSI-RS) is punctured, …. Thus these signals may be considered to have low importance for eMBB. That is, resource allocated for a predetermined signal having low importance, such as, CSI-RS, a reference signal for quality measurement for eMBB, may be identified (classified) to be punctured/pre-empted, when URLLC (Which is identified as urgency data for low latency requirement), to be transmitted in the resource intended for CSI-RS).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Zhang’s invention of transmitting/receiving of URLLC data overriding DL/UL scheduling of eMBB data and  Rico’s invention of a system and  a method for handling uplink reference signal (e.g., sounding reference signal (SRS)) interruption due to carrier switching to include Sano’ invention of a radio communication apparatus and a radio communication method in a radio communication system, because it provides a mechanism in reducing interference between transmission of data of high urgency with low latency requirement (e.g., URLLC data) with transmission of other low urgency with latency tolerant data (e.g., eMBB data along with a few other signaling data). (¶0001/¶0006-¶0009, Sano)
Re. claims 40 and 42, Kowalski, Rico and Sano teach claims 20 and 30 respectively.
Yet, Kowalski and  Rico do not expressly teach  transmitting, to the terminal, the CSI-RS on a resource determined based on the information for scheduling the transmission of the CSI-RS except the resource indicated by the pre-emption indication.
However, in the analogous art,  Sano explicitly discloses transmitting, to the terminal, the CSI-RS on a resource determined based on the information for scheduling the transmission of the CSI-RS except the resource indicated by the pre-emption indication. (Fig.1 / Fig.5-7 & ¶0041 - mobile station UE that receives the CSI-RS may transmit channel state information (CSI) in order to transmit quality measurement information to the base station. ¶0022 - When second data (e.g., URLLC data) to be transmitted in accordance with a second transmission scheme (for example, URLLC) are generated during transmission of first data (e.g., eMBB data) to be transmitted in accordance with a first transmission scheme (for example, eMBB), the radio communication apparatus functioning as the transmitter punctures a portion in which a predetermined signal (e.g., CSI-RS is considered as low importance for eMBB) is transmitted in a resource allocated for transmission of the first data (e.g., eMBB data), transmits the first data (e.g., eMBB data) in an unpunctured portion, and transmits the second data (e.g., URLLC data) in the punctured portion. ….the predetermined signal to be punctured may be a signal with low importance for the first transmission scheme. Fig.1-3 & ¶0052 - a reference signal for quality measurement (CSI-RS) may be classified (BRI: identified) as signals which may be punctured.  ..when a portion of a reference signal for quality measurement (CSI-RS) is punctured, …. Thus these signals may be considered to have low importance for eMBB. That is, resource allocated for a predetermined signal having low importance, such as, CSI-RS, a reference signal for quality measurement for eMBB, may be identified (classified) to be punctured/pre-empted, when URLLC (Which is identified as urgency data for low latency requirement), to be transmitted in the resource intended for CSI-RS).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Zhang’s invention of transmitting/receiving of URLLC data overriding DL/UL scheduling of eMBB data and  Rico’s invention of a system and  a method for handling 

Claims 17-18, 22-23, 27-28 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Kowalski, in view of Rico, in view of Sano,  further in view of  Bala et al. (2019/0165906), Bala hereinafter.
Re. claims 17 and 27, Kowalski, Rico and Sano teach claims 1 and 25 respectively.
Kowalski further teaches wherein the information indicating the OFDM symbol further indicates a frequency resource (Fig.1-3 & ¶0015 - receive an ultra-reliable low latency communication (URLLC) transmission that overrides a downlink (DL) schedule or interferes on an uplink (UL) transmission with an enhanced mobile broadband (eMBB) transmission …. ¶0019 - receive eMBB services may be indicated in a configuration message where time, frequency and spatial resources are potentially used for URLLC transmission or reception. ¶0070 - pre-empting URLLC signal and/or the pre-empted eMBB resources may be indicated via a specific sequence of bits.  This would require that the downlink signal, which may be an Orthogonal Frequency Division Multiplexing (OFDM) signal, ..  This sequence of bits may occur in a specific field at the beginning (e.g., pre-amble) or elsewhere in the URLLC transmission (e.g., midamble or postamble)). 
Yet, Kowalski, Rico and Sano do not expressly teach wherein the pre-emption indication is included in a-downlink control information (DCI) received in a physical downlink control channel (PDCCH).
However, in the analogous art, Bala explicitly discloses wherein the pre-emption indication is included in a-downlink control information (DCI) received in a physical downlink control channel (PDCCH). (¶0103 - A number of bits that may be assigned for the second type of traffic (e.g., the low latency traffic) may be ….indicated (e.g., in a downlink configuration information (DCI)).  A bit mapping (e.g., Gray mapping, or non-Gray mapping) may be …. indicated (e.g., in a DCI).  A location of one or more potential punctured RE(s) in time and/or frequency may be… configured via (e.g., higher layer signaling), and/or indicated (e.g., in a DCI)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Zhang’s invention of transmitting/receiving of URLLC data overriding DL/UL scheduling of eMBB data and Rico’s invention of a system and  a method for handling uplink reference signal (e.g., sounding reference signal (SRS)) interruption due to carrier switching and Sano’s invention of a radio communication apparatus and a radio communication method in a radio communication system to include Bala’s invention of a  system and a method of physical layer multiplexing different types of traffic in a wireless communication system,  because it  enables higher data rates for applications demanding low latency connectivity in the 5G next generation communication system. (Abstract, ¶0002-¶0005, Bala)

Re. claims 18 and 28, Kowalski, Rico and Sano teach claims 1 and 25 respectively.
Yet, Kowalski, Rico and Sano do not expressly teach wherein the information for configuring the terminal to monitor for the pre-emption indication is provided by a higher layer parameter.
However, in the analogous art, Bala explicitly discloses wherein the information for configuring the terminal to monitor for the pre-emption indication is provided by a higher layer parameter. (¶0103 - A number of bits that may be assigned for the second type of traffic (e.g., the low latency traffic) may be configured (e.g., via higher layer signaling)… A bit mapping (e.g., Gray mapping, or non-Gray mapping) may be predefined, configured (e.g., via higher layer signaling),..  A location of one or more potential punctured RE(s) in time and/or frequency may be ..configured via (e.g., higher layer signaling),.  Fig. 19 &¶0119 - The location of the puncturing pattern may be…semi-statically signaled via signaling (e.g., higher layer signaling)).
’s invention of a system and  a method for handling uplink reference signal (e.g., sounding reference signal (SRS)) interruption due to carrier switching and Sano’ invention of a radio communication apparatus and a radio communication method in a radio communication system to include Bala’s invention of a  system and a method of physical layer multiplexing different types of traffic in a wireless communication system,  because it  enables higher data rates for applications demanding low latency connectivity in the 5G next generation communication system. (Abstract, ¶0002-¶0005, Bala)

Re. claims 22 and 32, Kowalski, Rico and Sano teach claims 20 and 30 respectively.
Kowalski further teaches wherein the information indicating the OFDM symbol further indicates a frequency resource (Fig.1-3 & ¶0015 - receive an ultra-reliable low latency communication (URLLC) transmission that overrides a downlink (DL) schedule or interferes on an uplink (UL) transmission with an enhanced mobile broadband (eMBB) transmission …. ¶0019 - receive eMBB services may be indicated in a configuration message where time, frequency and spatial resources are potentially used for URLLC transmission or reception. ¶0070 - pre-empting URLLC signal and/or the pre-empted eMBB resources may be indicated via a specific sequence of bits.  This would require that the downlink signal, which may be an Orthogonal Frequency Division Multiplexing (OFDM) signal, ..  This sequence of bits may occur in a specific field at the beginning (e.g., pre-amble) or elsewhere in the URLLC transmission (e.g., midamble or postamble)), 
expressly teach wherein the pre-emption indication is included in a-downlink control information (DCI) received in a physical downlink control channel (PDCCH).
However, in the analogous art, Bala explicitly discloses wherein the pre-emption indication is included in a-downlink control information (DCI) received in a physical downlink control channel (PDCCH). (¶0103 - A number of bits that may be assigned for the second type of traffic (e.g., the low latency traffic) may be ….indicated (e.g., in a downlink configuration information (DCI)).  A bit mapping (e.g., Gray mapping, or non-Gray mapping) may be …. indicated (e.g., in a DCI).  A location of one or more potential punctured RE(s) in time and/or frequency may be… configured via (e.g., higher layer signaling), and/or indicated (e.g., in a DCI)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Zhang’s invention of transmitting/receiving of URLLC data overriding DL/UL scheduling of eMBB data and Rico’s invention of a system and  a method for handling uplink reference signal (e.g., sounding reference signal (SRS)) interruption due to carrier switching and Sano’ invention of a radio communication apparatus and a radio communication method in a radio communication system to include Bala’s invention of a  system and a method of physical layer multiplexing different types of traffic in a wireless communication system,  because it  enables higher data rates for applications demanding low latency connectivity in the 5G next generation communication system. (Abstract, ¶0002-¶0005, Bala)

Re. claims 23 and 33, Kowalski,  Rico and Sano teach claims 20 and 30 respectively.
Yet, Kowalski,  Rico and Sano do not expressly teach wherein the information for configuring the terminal to monitor for the pre-emption indication is provided by a higher layer parameter.
explicitly discloses wherein the information for configuring the terminal to monitor for the pre-emption indication is provided by a higher layer parameter. (¶0103 - A number of bits that may be assigned for the second type of traffic (e.g., the low latency traffic) may be configured (e.g., via higher layer signaling)… A bit mapping (e.g., Gray mapping, or non-Gray mapping) may be predefined, configured (e.g., via higher layer signaling),..  A location of one or more potential punctured RE(s) in time and/or frequency may be ..configured via (e.g., higher layer signaling),.  Fig. 19 &¶0119 - The location of the puncturing pattern may be…semi-statically signaled via signaling (e.g., higher layer signaling)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Zhang’s invention of transmitting/receiving of URLLC data overriding DL/UL scheduling of eMBB data and Rico’s invention of a system and  a method for handling uplink reference signal (e.g., sounding reference signal (SRS)) interruption due to carrier switching and Sano’ invention of a radio communication apparatus and a radio communication method in a radio communication system to include Bala’s invention of a  system and a method of physical layer multiplexing different types of traffic in a wireless communication system,  because it  enables higher data rates for applications demanding low latency connectivity in the 5G next generation communication system. (Abstract, ¶0002-¶0005, Bala)





Response to Arguments
The examiner acknowledges the applicant’s amendments to independent claims 1, 20, 25 and 30 along with dependent claims 19, 24, 29 and 34. Examiner also acknowledges the cancellation of claims 35-28 and addition of new claims 39-42.

Applicant’s arguments, filed on 01/29/2021, with respect to 35 USC § 103 have been fully considered but they are not persuasive.
Regarding independent claims 1, 20, 25 and 30, Applicant asserts that Kowalski fails to teach , “monitoring, from the base station, the pre-emption indication based on the information for configuring the terminal to monitor for the pre-emption indication and the RNTI for monitoring for the pre-emption indication”. Examiner respectfully disagrees.  Kowalski discloses in ¶0016 along with Fig.1-3, “receive URLLC services may be indicated in a configuration message where time, frequency and spatial resources are potentially used for URLLC transmission or reception”. That is, wireless device obtains URLLC services by listening (monitoring) to configuration message as indicated by serving cell (BS/eNB). Also, See ¶0018-¶0021. Kowalski further discloses in ¶0034, “an eMBB transmission may be punctured with a signal with a flag indicating a URLLC signal”.  That is, wireless device (capable of eMBB services which is delay tolerant) is preempted with a signal, flagged as an indication of URLLC signal to make resources available for delay intolerant (or low latency) wireless devices (URLLC capable). Kowalski also discloses in ¶0036, “The target UE for URLLC .. may monitor time/frequency/space resources for the URLLC signal.  Upon identifying the URLLC signal via the flag (e.g., the target UE receives the signal and decodes the URLLC message), the target UE may attempt descrambling with a UE specific ID.  This UE specific ID may be a Cell Radio Network Temporary Identifier (C-RNTI) or some new RNTI”. That is, wireless device monitors time/frequency/space resources for the URLLC signal, in other words, wireless device is configured to (or capable of) listening to URLLC signal. Once, URLLC signal is identified  by the wireless device by decoding the flag (URLLC message), the UE specific ID is descrambled by the wireless device, the UE specific ID may be a Cell Radio Network Temporary Identifier (C-RNTI) or some new RNTI. The aforesaid disclosures,  made by Kowalski,  are evidently quite similar to the inventive concept as claimed by the  instant application at least in ¶0060, where, it recites, “In a case of dedicated signaling, the indication 150 can be addressed to UE's cell-radio network temporary identifier(C-RNTI)……… in a case of broadcast signaling, the indication 150 can be addressed to a new RNTI (e.g., skip-RNTI).  The UEs which have been scheduled UL packet (and/or UL packet (e.g., eMBB) which has low priority compared to other packets (e.g., URLLC)) may only monitor indication 150 addressed to skip-RNTI”,  further,  in ¶0114, “The purpose of the indication is to inform some UEs (e.g., one or more UEs with eMBB service) that a certain amount of resources in a time slot are pre-empted …. if the resources are assigned to a UE for URLLC service “, clearly, contrary to applicant’s remarks at least in pages 9-10,  submitted as of 10/14/2020. 
Applicant further asserts that Kowalski fails to teach, “wherein the pre-emption indication includes information indicating an orthogonal frequency division multiplexing (OFDM) symbol for identifying a resource”. Examiner respectfully disagrees. Along with aforesaid sections, Kowalski further discloses in ¶0070, “pre-empting URLLC signal and/or the pre-empted eMBB resources may be indicated via a specific sequence of bits.  This would require that the downlink signal, which may be an Orthogonal Frequency Division Multiplexing (OFDM) signal, be demodulated at least to the data constellation level.  This sequence of bits may occur in a specific field at the beginning (e.g., pre-amble) or elsewhere in the URLLC transmission (e.g., midamble or postamble)”.

Applicant further argues that Kowalski fails to teach, “the resource is used for a transmission of an ultra-reliable and low latency communication (URLLC) data “. Examiner respectfully disagrees. Along with Fig.1, Kowalski  discloses in ¶0074, “¶0074 - UE 102 for which the pre-empted or punctured signal is the target recipient.., the target UE 102 monitors time/frequency/space resources for the pre-empting URLLC signal …On identifying the URLLC signal via the flag (e.g., the UE 102 receives the flag signal and decodes the URLLC message), the target UE 102 may attempt unscrambling with a UE-specific ID.  The UE-specific ID may be a C-RNTI or some new RNTI, which may be denoted as URLLC-RNTI, (i.e., an identifier, which is specific to URLLC UE to decode URLLC message)“. 

Applicant further argues that Kowalski and Rico fails to teach  “receive, from a base station via the transceiver, information scheduling for a transmission of a channel state information reference signal  new reference) teaches those limitations as mentioned in the §103 rejection.

For these reasons, it is maintained that independent claims 1, 20, 25 and 30 are  unpatentable over Kowalski, in view of Rico, further in view  of Sano et al. (2019/0191443 [Wingdings font/0xF3] a new reference) .
As all other dependent claims depend either directly or indirectly from the independent claims  1, 20, 25 and 30,  similar rationale also applies to all respective dependent claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al; 2019/0141696 , ¶0262 along with Fig.1-22. 
Kim
3GPP TSG RAN WG1 Meeting #85; R1-164446; Nanjing, China 23rd - 27th May 2016;Source: Qualcomm Incorporated; Title: Collision handling. See §2-§6.
3GPP TSG-RAN WG1 #85; R1-165381; Nanjing, P.R. China, May 23-27, 2016; Source: Nokia, Alcatel-Lucent Shanghai Bell ; Title: Punctured Scheduling for Low Latency Transmissions. See §2.1-§2.3, §3.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 



/M.S.C. /Examiner, Art Unit 2467

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467